 


110 HR 5890 IH: Citizen and Community Preparedness Act of 2008
U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5890 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2008 
Mr. Cuellar (for himself, Mr. Dent, Mr. Thompson of Mississippi, Ms. Jackson-Lee of Texas, Mr. Rogers of Alabama, Mr. Pascrell, Mrs. Christensen, and Mr. Etheridge) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Homeland Security Act of 2002 to establish the Community Preparedness Division of the Department of Homeland Security and the Citizen Corps Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Citizen and Community Preparedness Act of 2008. 
2.Community Preparedness Division 
(a)Establishment of Community Preparedness DivisionThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following: 
 
XXIDomestic Preparedness and Collective Response to Terrorism and Other Emergencies 
2101.Community Preparedness Division 
(a)In generalThere is in the Department a Community Preparedness Division. 
(b)DirectorThe Community Preparedness Division shall be headed by a Director, who shall be appointed by the Secretary. 
(c)ResponsibilitiesThe Director of the Community Preparedness Division, shall have the primary responsibility within the Department for assisting the efforts of State, local, and tribal governments in preparing citizens in the United States for acts of terrorism and other emergencies, including primary responsibility for each of the following: 
(1)Administration of the Citizen Corps Program under section 2102. 
(2)Supporting public and community preparedness efforts. 
(3)Serving as the principal advisor to the Secretary of Homeland Security on public and community preparedness issues. 
(4)Providing Citizen Corps Councils with tools, information, and technical assistance to connect local and national citizen preparedness efforts. 
(5)Establishing specialized preparedness programs for underserved populations under subsection (d). 
(6)Ensuring coordination with, and leveraging to the greatest extent feasible, efforts by private sector entities, faith-based groups, research and educational institutions, other nongovernmental organizations, including such organizations that work with the disabled and others with special needs, and emergency response provider organizations to promote citizen preparedness and participation. 
(7)Assisting in the implementation of national strategies for public and community preparedness, including the development of individual preparedness skills and capabilities, assembling preparedness kits, developing emergency communications plans, training in basic first aid, and learning how to react to a variety of emergencies, including an act of terrorism involving chemical, biological, radiological, or nuclear weapons, and natural disasters, including hurricanes, floods, earthquakes, and tsunamis. 
(8)Establishing and maintaining a community preparedness resource center to compile and disseminate best practices of citizen preparedness programs. 
(d)Underserved populationsIn carrying out the responsibilities under this section, the Director shall consider the unique preparedness challenges faced by— 
(1)persons with physical and mental disabilities, health problems, visual impairments, hearing impairments, limited English proficiency, and literacy barriers; 
(2)socially and economically disadvantaged households and communities; 
(3)the elderly; 
(4)children; and 
(5)individuals with pets or service animals. 
2102.Citizen Corps Program 
(a)EstablishmentThere is in the Community Preparedness Division a Citizen Corps Program, through which the Secretary shall bring community and government leaders together to coordinate and leverage efforts to strengthen community involvement in emergency preparedness, planning, mitigation, response, and recovery for acts of terrorism and natural disasters. 
(b)Grant program 
(1)In generalAs part of the Citizen Corps Program, the Secretary shall carry out a grant program to make grants to States. 
(2)ApplicationTo be eligible to receive a grant under this subsection, a State shall submit an application containing such information and assurances as the Secretary may require. 
(3)Use of fundsA grant under this subsection may be used for any of the following purposes: 
(A)To form and sustain a State or local Citizen Corps Council. 
(B)To develop and implement educational programs for the public on both terrorism and natural disaster preparedness and volunteer responsibilities. 
(C)To develop and implement a plan or to amend an existing plan to facilitate citizen preparedness and participation. 
(D)To facilitate citizen participation in preparedness training and exercises. 
(E)To implement volunteer programs and activities to support emergency response providers. 
(4)Conditions of receipt of fundsEach State that receives a grant under this subsection shall ensure that in carrying out any of the purposes under paragraph (3) outreach efforts extend, as appropriate, to— 
(A)underserved populations specified in section 2101(d); 
(B)neighborhoods bordering critical infrastructure; 
(C)urban and rural communities; 
(D)border communities; and 
(E)faith-based and volunteer community service organizations. 
(c)Administration and coordinationAs part of the Citizen Corps Program, the Secretary shall— 
(1)administer— 
(A)the Community Emergency Response Team Program under section 2103, or any successor thereto; and 
(B)the Fire Corps Program under section 2104, or any successor thereto; 
(2)coordinate with the Secretary of Health and Human Services in the administration of the Medical Reserve Corps, or any successor thereto, which is a program to educate and train citizens and medical professionals to assist with medical and public health outreach and administration before, during, and after acts of terrorism and other emergencies; and 
(3)coordinate with the Attorney General in the administration of— 
(A)Neighborhood Watch, or any successor thereto, which is a program to provide information, training, and resources to citizens and law enforcement agencies throughout the country to identify potential terrorist activities and other threats; and 
(B)Volunteers In Police Services, or any successor thereto, which is a program to educate and train citizens to increase the capacity of volunteer State and local law enforcement officials to assist before, during, and after an act of terrorism or other emergency. 
(d)Cooperative agreements with non-profit entitiesThe Secretary may enter into cooperative agreements with non-profit entities to enhance citizen preparedness and outreach programs that the Secretary has determined have a proven track record of success on a national or regional basis. 
(e)Reports to CongressNot later than one year after the date of the enactment of the Citizen and Community Preparedness Act of 2008, and every two years thereafter, the Director of the Community Preparedness Division shall submit to Congress a report that evaluates the management and effectiveness of the Fire Corps Program under section 2104 and the Community Emergency Response Team Program under section 2103.  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section— 
(1)$30,000,000 for fiscal year 2009; 
(2)$35,000,000 for fiscal year 2010; 
(3)$40,000,000 for fiscal year 2011; 
(4)$45,000,000 for fiscal year 2012; and 
(5)$50,000,000 for fiscal year 2013. 
2103.Community Emergency Response Team Program 
(a)EstablishmentThere is in the Community Preparedness Division a Community Emergency Response Team Program, through which the Secretary shall educate citizens about preparedness and mitigation and train citizens in basic response skills, including fire safety, light search and rescue, and medical operations in preparation for acts of terrorism and other emergencies. 
(b)Authorization of appropriationsOf the amounts authorized to be appropriated under section 2102(f) for any fiscal year, $1,750,000 is authorized to carry out this section. 
2104.Fire Corps Program 
(a)EstablishmentThere is in the Community Preparedness Division a Fire Corps Program, through which the Secretary shall facilitate the use of volunteers in non-emergency roles at fire and rescue departments to better prepare local communities to respond to acts of terrorism and other emergencies.  
(d)Fire Corps Advisory Committee 
(1)EstablishmentThe Secretary shall establish an advisory committee to be known as the Fire Corps Advisory Committee (hereinafter referred to in this section as the Committee) to provide guidance and assistance to the Secretary in carrying out the Fire Corps Program. 
(2)MembershipThe members of the Committee shall be appointed by the Secretary and shall include— 
(A)representatives of fire and emergency service organizations; 
(B)representatives of the United States Fire Administration; and 
(C)other individuals that the Secretary determines are appropriate. 
(3)Terms of service; pay and allowancesThe Secretary shall determine the number, terms of service, and pay and allowances of members of the Committee appointed by the Secretary, except that the term of service of any such member may not exceed three years. 
(4)Applicability of Federal Advisory Committee ActSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. 
(h)Authorization of appropriationsOf the amounts authorized to be appropriated under section 2102(g)(1) for any fiscal year, $1,500,000 is authorized to carry out this section. 
2105.National Citizen Corps Council 
(a)EstablishmentThere is in the Community Preparedness Division a National Citizen Corps Council. 
(b)MembershipThe members of the Council shall be national leaders of organizations and associations representing emergency response providers, community and volunteer services providers, government officials, the private sector, and underserved populations described in section 2101(d) and shall be appointed by the Secretary. The Secretary shall determine the number of members of the Council. 
(c)ResponsibilitiesThe responsibilities of the Council are as follows: 
(1)To facilitate cooperation at the national level in support of the Citizen Corps Program under section 2102. 
(2)To identify opportunities for Federal, State, local, and tribal organizations to collaborate to accomplish the shared goals of the Citizen Corps Program. 
(3)To encourage the development and support of State and local Citizen Corps Councils. 
(4)To exchange facts and information regarding programs to promote citizen preparedness, public awareness, and volunteer service opportunities.  
(d)MeetingsThe Secretary or a designee shall convene meetings of the National Citizen Corps Council at the discretion of the Secretary but not less than annually. 
2106.Public affairs campaign 
(a)EstablishmentThe Secretary shall carry out a public affairs campaign using various media outlets that is designed to assist citizens in preparing for an act of terrorism or other emergency. 
(b)Information disseminationThe campaign shall— 
(1)utilize a broad spectrum of both mainstream and specialty print, radio and television outlets; and 
(2)disseminate information to underserved communities specified in section 2101(d). 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2009 through 2013. 
2107.Pilot program to enhance citizen preparedness at educational institutions 
(a)In generalNot later than 90 days after the date of the enactment of the Citizen and Community Preparedness Act of 2008, the Secretary shall commence a pilot program to enhance citizen preparedness at primary and secondary schools and on university and college campuses by providing training, exercises, and public awareness campaigns.  
(b)Selection of educational institutionsThe Secretary shall select at least three primary and secondary schools and at least three colleges and universities to participate in the pilot program required under subsection (a). At each school, college, and university selected by the Secretary, the Secretary shall develop and implement a program to prepare administrators, teachers, students, and parents for acts of terrorism and other emergencies. 
(c)Selection criteriaIn selecting educational institutions under subsection (b) to participate in the pilot program required under subsection (a), the Secretary shall ensure the participation of educational institutions of varying sizes that represent a geographic (including urban and rural) cross section of the United States. The Secretary shall also ensure the participation of historically black colleges and universities, Hispanic-serving institutions, or Tribal colleges and universities. 
(d)Transfer of information and knowledgeThe Secretary shall establish mechanisms to ensure that the information and knowledge acquired by each participant in the pilot program are transferred to the other participants and other interested parties. 
(e)ReportNot later than 6 months after the date on which the Secretary completes the pilot program under this section, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the pilot program under this section. 
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
(g)TerminationThe authority to carry out a pilot program under this section shall terminate on the date that is two years after the date of the enactment of the Citizen and Community Preparedness Act of 2008. 
(h)DefinitionsFor the purposes of this section: 
(1)The term historically Black college or university has the meaning given that term in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). 
(2)The term Hispanic-serving institution has the meaning given that term in section 502(5) of such Act (20 U.S.C. 1101a(5)). 
(3)The term Tribal College or University has the meaning given that term in section 316 of such Act (20 U.S.C. 1059c(b)(3)).. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end the following: 
 
 
Title XXI—Domestic Preparedness and Collective Response to Terrorism and Other Emergencies 
Sec. 2101. Community Preparedness Division. 
Sec. 2102. Citizen Corps Program. 
Sec. 2103. Community Emergency Response Team Program. 
Sec. 2104. Fire Corps Program. 
Sec. 2105. National Citizen Corps Council. 
Sec. 2106. Public affairs campaign. 
Sec. 2107. Pilot program to enhance citizen preparedness at educational institutions.”.     
3.Report to CongressNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report specifying the amount of grant funds awarded to each State under section 2102(b) of the Homeland Security Act of 2002, as added by section 2, and the purposes for which such funds were awarded.  
 
